                                 IN UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       HOT SPRINGS DIVISION

MARY K. HASELTINE-MCCONKEY                                                                               PLAINTIFF

vs.                                            Civil No. 6:18-cv-06083

ANDREW SAUL 1,                                                                                           DEFENDANT
Commissioner, Social Security Administration

                                          MEMORANDUM OPINION

         Plaintiff, Mary K. Haseltine-McConkey, brings this action under 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of Social Security Administration

(Commissioner) denying her claim for a period of disability, disability insurance benefits (“DIB”),

and supplemental security income (“SSI”) benefits under Titles II and XVI of the Social Security

Act (hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). In this judicial review,

the court must determine whether there is substantial evidence in the administrative record to

support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.                  ECF No. 7.        Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.       Background:

         Plaintiff protectively filed her applications for SSI and DIB on May 1, 2014. (Tr. 969) 2.

In her applications, Plaintiff alleged being disabled due to neck pain, back pain, spine pain, right


1
 Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant, pursuant to
Rule 25(d)(1) of the Federal Rules of Civil Procedure.
2 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 10, These references are
to the page number of the transcript itself not the ECF page number.
                                                              1
hand pain, right shoulder pain, muscle problems, heart problems, hypertension, blurry vision,

anxiety, headaches, menstrual problems, chronic obstructive pulmonary disorder (COPD),

posttraumatic stress disorder (PTSD), and attention deficit hyperactivity disorder (ADHD). with

an alleged onset date of March 25, 2014. (Tr. 240, 281-83, 287, 295, 882). Plaintiff’s application

was denied initially and again upon reconsideration.          (Tr. 969).     Plaintiff requested an

administrative hearing and that administrative hearing was held on August 12, 2015. (Tr. 37-75).

At this hearing, Plaintiff was present and represented by counsel, Donna Price. (Id.). Plaintiff

and a Vocational Expert (“VE”) testified at the hearing. (Id.).

       Following the administrative hearing, on October 20, 2015, the ALJ entered an unfavorable

decision. (Tr. 16-34). Plaintiff appealed, and on February 24, 2017, this Court remanded the

case for further administrative proceedings. (Tr. 998-1005). This Court found the ALJ erred in

evaluating Plaintiff’s RFC because the ALJ’s RFC assessment was not supported by medical

evidence. (Tr.1002-04). Specifically the ALJ’s failure to consider Plaintiff’s x-ray results from

August of 2015 required remand of the case for further consideration of Plaintiff’s RFC and

physical limitations. (Tr. 1004).

       Plaintiff filed additional claims for Title II and Title XVI benefits on July 22, 2016, which

were consolidated with her prior applications for disability benefits to create a single record. (Tr.

882). A second administrative hearing was held on February 21, 2018. (Tr. 906-948). At this

hearing, Plaintiff was present and represented by counsel, Donna Price. (Id.). Plaintiff and a VE

testified at the hearing. (Id).

       Following the administrative hearing, on May 15, 2018, the ALJ entered an unfavorable

decision. (Tr. 879-895). The ALJ found Plaintiff had last met the insured status requirements of

the Act through September 30, 2017. (Tr. 885, Finding 1). The ALJ also found Plaintiff had not

                                                 2
engaged in substantial gainful activity since her alleged onset date of March 25, 2014. (Tr. 885,

Finding 2). The ALJ determined Plaintiff had the severe impairments of: degenerative disc

disease of the cervical spine, asthma/COPD, arthritis, hypertension with cardiac arrhythmias,

posttraumatic stress disorder, bipolar disorder, major depressive disorder, anxiety disorder, history

of substance abuse, and borderline personality disorder. (Tr. 885, Finding 3). Despite being

severe, the ALJ determined those impairments did not meet or medically equal the requirements

of any of the Listings of Impairments in 20 CFR Part 404, Subpart P, Appendix 1 (“Listings”).

(Tr. 885-887, Finding 4).

       The ALJ considered Plaintiff’s subjective complaints and determined her RFC. (Tr. 887-

93). The ALJ evaluated Plaintiff’s subjective complaints and found her claimed limitations were

not entirely consistent with the medical evidence and other evidence in the record. Id. The ALJ

determined Plaintiff retained the RFC to:

       [P]erform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
       the claimant is able to occasionally climb ramps/stairs, balance, stoop, kneel,
       crouch, and/or crawl. The claimant can overhead reach occasionally. The claimant
       should avoid concentrated exposure to dust, odors, gases, and fumes. The claimant
       is limited to unskilled work where the interaction with others is limited to
       occasional contact with supervisors, coworkers, and the public.
       (Tr. 887, Finding 5).

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined that

Plaintiff was unable to perform any of her past relevant work. (Tr. 893-94, Finding 6). However,

the ALJ found there were jobs in the significant numbers in the national economy that Plaintiff

could perform. (Tr. 894-95, Finding 10). With the help of the VE, the ALJ found Plaintiff could

perform the representative occupations of table worker with approximately 9,300 jobs in the

nation, or cutter/paster with approximately 5,400 jobs in the nation. Id. Based upon this finding,



                                                 3
the ALJ determined Plaintiff was not disabled at any time from March 25, 2014 through the date

of his decision. (Tr. 895, Finding 11).

       On September 5, 2018, Plaintiff filed the present appeal. ECF No. 1. Both Parties have

filed appeal briefs. ECF Nos. 12, 13. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

                                                  4
can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

        Plaintiff brings the following points on appeal: 1) Whether the ALJ’s RFC as to Plaintiff’s

physical impairments was unsupported by the substantial evidence of the record as a whole; and

2) Whether the ALJ’s RFC as to Plaintiff’s mental impairments was unsupported by substantial

evidence of the record as a whole. ECF No. 12. The Commissioner argues substantial evidence

supported the ALJ’s findings, despite her assigning little weight to non-examining physicians

opinion that Plaintiff had no functional limitations and restricting her RFC to a reduced range of

sedentary work, because the RFC assessment was supported by diagnostic imaging and

longitudinal physical exams with largely normal findings. (ECF No. 13, pp. 5-7). They further

argue that Plaintiff’s argument that the ALJ should have ordered a consultative examination is

without merit; as Plaintiff made no request for a consultative exam at or after either hearing, and

did not show that a consultative exam would support her claim of greater limitations. (Id, pp. 6-

7). The Commissioner argues the ALJ gave proper weight to all medical opinions regarding

Plaintiff’s mental RFC and the ALJ’s mental RFC assessment was supported by substantial

evidence. (Id., pp. 8-11).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

                                                 5
964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 28th day of January 2020.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE



                                                6
